DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 11/29/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for those items that have been lined through by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0020], line 5: “can, for example, implemented” appears 
Paragraph [0025], line 11: “sounds signals” appears instead of “sound signals” 
Paragraph [0028], line 14: “is corresponds to” appears 
Paragraph [0034], line 5: “number burst” appears instead of “number of burst” 
Paragraph [0034], line 12: “burst” appears instead of, perhaps, “a burst” or “bursts” 
Paragraph [0035], line 3: “stag” appears instead of “stage” 
Paragraph [0047], line 1: “can starts” appears 
Paragraph [0047], line 9: “equal the” appears instead of “equal to the” 
Paragraph [0051], line 8: “the both the” appears 
Paragraph [0058], line 3: “generates” appears instead of “generate”. 
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2, line 2: “stage” appears instead of “stages”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 19 each recite “a frequency-modulated-coded burst signal” (lines 2-3), later referred to in the same claim as “the burst signal” (line 7 (claim 1) and line 5 (claim 19)).  There is no further recitation in the claim of another, different, frequency-modulated-coded burst signal.  Yet the claims later refer to “a respective transmission template” (line 13 (claim 1) and line 20 (claim 19)).  The adjective “respective” means “belonging to or relating separately to each of two or more people or things”.  Without recitation of a second burst signal, “respective” apparently refers to the first and second correlators; although the claim recites “a respective transmission template characterizing a frequency-modulation code of the generated burst signal,” it cannot be understood that the “respective template[s]” would differ from one another, given the other elements recited in the claim (and the lack of recitation of a different “frequency-modulated-coded burst signal” to be supplied to a transducer and subjected to the processing elements recited in the claim.  Consequently, one of ordinary skill in the art would not know how Applicant intended the invention to be practiced (i.e., possession by the inventors), and thus the claims lack sufficient written description. 
Claim 12 recites a received signal sampled from a transduced reflected acoustic signal, and correlated with a transmission template characterizing a frequency-modulation-code of a generated burst signal.  There is no apparent connection recited between the transduced reflected acoustic signal and the transmission template – it is not recited, for example, that the burst signal is one that had been emitted in order to result in the reflected acoustic signal.  Thus, no relationship[ is recited that would be expected to lead to meaningful correlation, and thus the threshold based on the envelope noise mean recited in the claim could well be meaningless.  Clearly, some further connection between the recited elements is missing from the claim, thus leading to a finding that the inventors appear to lack possession of the invention. 
Dependent claims 2-11, 13-18, 20, and 21 inherit the deficiencies of their corresponding independent claims, and thus likewise fail to satisfy the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 8, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the envelope noise mean" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, lines 9-10: while the maximum of the scaled noise mean and the static threshold map would be understood to be a unique value, the static threshold map itself would not be understood to be a unique value, whereas the scaled noise mean would be so understood; so how can a sum of a unique value (the scaled noise mean) be summed with a non-unique value?  The claim language appears therefore to be indefinite. 
Claim 6 recites the limitation "the envelope" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the output of the decimator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the noise mean" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, line 5: while the maximum of the scaled noise mean and the static threshold map would be understood to be a unique value, the static threshold map itself would not be understood to be a unique value, whereas the scaled noise mean would be so understood; so how can a sum of a unique value (the scaled noise mean) be summed with a non-unique value?  The claim language appears therefore to be indefinite. 
Claim 17 recites the limitation "the echo" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the envelope noise" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The feature “having a constant failure rate” is a mere statement of desired outcome, thus having no patentable weight; consequently, claim 10 does not further limit claim 1.  Moreover, claim 10 lacks connection with elements of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 19, at least, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, at least, of copending Application No.  16/364,652 (reference application, see US 2019/0339386). Although the claims at issue are not identical, they are not patentably distinct from each other because practice of claim 19, at least, of the instant application would be obvious in view of claim 2, at least, of US 2019/0339386. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645